          Case 1:20-cv-05592-BCM Document 18 Filed 09/15/20 Page 1 of 1



7+( .2123.$ /$: *5283
   $WWRUQH\V      &RXQVHORUV $W /DZ                                                        9/15/2020

                                                                 %URDGZD\
                                                                  6XLWH 
                                                           1HZ <RUN 1HZ <RUN 
                                                                     
                                                                  )D[  
                                                                NRQRSND#PINODZFRP

9LD (&) DQG HPDLO 7RUUHVB1<6'&KDPEHUV#Q\VGXVFRXUWVJRY

 6HSWHPEHU 

+RQRUDEOH $QDOLVD 7RUUHV
8QLWHG 6WDWHV 'LVWULFW &RXUW
6RXWKHUQ 'LVWULFW RI 1HZ <RUN
 3HDUO 6WUHHW
1HZ <RUN 1HZ <RUN 

5H     &KDWWDQRRJD *LUOV &KRLU ,QF Y &RQFHSW 7RXUV ,QF HW DO
        'RFNHW 1R &9 $7

+RQRUDEOH -XGJH 7RUUHV

, DP WKH DWWRUQH\ IRU WKH GHIHQGDQWV LQ WKH DERYHUHIHUHQFHG PDWWHU

2Q 6HSWHPEHU   GHIHQGDQWV VHUYHG SODLQWLII ZLWK DQ LQLWLDO SUHPRWLRQ OHWWHU WR GLVPLVV WKH
FRPSODLQW ZKLFK SODLQWLII¶V FRXQVHO UHVSRQGHG WR RQ 6HSWHPEHU  

:KLOH FHUWDLQ PDWWHUV ZLWK UHVSHFW WR WKH FRPSODLQW PD\ KDYH EHHQ UHVROYHG GHIHQGDQWV DQWLFLSDWH
WKDW WKLV ZHHN WKH\ ZLOO ILOH WKHLU VHFRQG OHWWHU ZKLFK ZLOO EH DGGUHVVHG WR WKH &RXUW $OWHUQDWLYHO\
FRXQVHO ZLOO H[SORUH VHWWOHPHQW RSWLRQV

,Q OLJKW RI WKHVH HYHQWV FRXQVHO IRU WKH SDUWLHV UHVSHFWIXOO\ UHTXHVW WKDW WKH ,QLWLDO 3UHWULDO
&RQIHUHQFH VFKHGXOHG IRU 6HSWHPEHU   DQG WKH GDWH IRU WKH SURSRVHG FDVH PDQDJHPHQW
SODQ DQG VFKHGXOLQJ RUGHU EH DGMRXUQHG WR D GDWH VHW E\ WKH &RXUW

7KLV LV WKH ILUVW UHTXHVW IRU WKH DGMRXUQPHQW RI WKH ,QLWLDO 3UHWULDO &RQIHUHQFH E\ FRXQVHO

7KDQN \RX
                                                         DENIED.

5HVSHFWIXOO\ \RXUV                                      SO ORDERED.

0LFKDHO .RQRSND                                          Dated: September 15, 2020
                                                                New York, New York
0LFKDHO .RQRSND
0.\F
FF +XVFK %ODFNZHOO //3 YLD (&)
